On December 9, 2004, the defendant was sentenced to a Five (5) year commitment to the Department of Corrections, for the offense of Criminal Possession of Dangerous Drugs, a felony.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jeremy Gersovitz. The state was not represented.
The defendant informed the Division that he did not want Jeremy Gersovitz representing him and wished to hire an attorney to represent him for his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date in May 2005. The Division will not grant any further requests for a continuance.
Done in open Court this 7a1 day of March, 2005.
DATED this 31Bt day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.